DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "substantially entirely" in claims 5 and 6; “substantially circular” in claim 7 and “substantially concentric” in claim 8 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specification as originally filed does not define how the term “substantially” should be construed for the purpose of claim interpretation, thus the scope of the claim could not be determined and renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (2011/0096047) in view of Ochiai et al. (2016/0370672).

Regarding claim 1, Endo teaches a fingerprint sensor for a display device (Fig 1), having a plurality of photosensors arranged in a matrix (Fig 1; para [0043] The display panel 101 includes a plurality of pixels 107 arranged in matrix. A display element 108 and a photosensor 109 are arranged in each pixel 107.; Fig 7; Fig 8), each of the photosensors comprising: a semiconductor film for converting incident light into an electrical signal (para [0068] In that case, a semiconductor device is formed so that a photosensor is provided in a portion where an object to be detected touches or approaches (such a portion is also referred to as an input portion) and light of a light source is adjusted in a similar manner; thus, an image may be captured. para [0093] The photosensor 2003 is formed by stacking an n-type semiconductor layer 2010, an i-type semiconductor layer 2011, and a p-type semiconductor layer 2012 in that order. The n-type semiconductor layer 2010 contains an impurity element imparting one conductivity type (e.g., phosphorus). The i-type semiconductor layer 2011 is an intrinsic semiconductor. The p-type semiconductor layer 2012 contains an impurity element imparting one conductivity type (e.g. boron). Para [0117] A semiconductor film 3004 included in the photosensor 3001 has a region having p-type conductivity (p-type layer), a region having i-type conductivity (i-type layer), and a region having n-type conductivity (n-type layer)); and a light shielding film (3005; Fig 8) disposed on a lower layer side than the semiconductor film and for blocking incidence of light to the semiconductor film from the lower layer side (para [0120] Further, as in Embodiment 4, a backlight is provided on the substrate 2000 side and light is emitted from the backlight in a direction indicated by the arrow 2036. para [0121] When a light-blocking film 3005 is formed below the photosensor 3001, light from the substrate 2000 side can be blocked and accuracy of capturing an image can be improved.).

Endo fails to teach wherein an outer contour shape in a top view of the light shielding film is rounded to suppress diffraction of light from the lower layer side; as claimed.
Ochiai teaches a display device comprising a semiconductor film (S1; Fig 4) and a light shielding film (para [0039] the light blocking film US1; Fig 4) disposed on a lower layer side than the semiconductor film and for blocking incidence of light to the para [0039] The light blocking film US1 overlaps the entirety of the semiconductor film S1 in a plan view, and thus light toward the semiconductor film S1 from the backlight is reflected by the light blocking film US1.), wherein an outer contour shape in a top view of the light shielding film is rectangular to suppress diffraction of light from the lower layer side (Fig 4; para [0039] In a plan view, the light blocking film US1 has a rectangular part which is a little larger than a rectangular semiconductor film S1 described later, and a connection part which extends from the rectangular part to a lower layer of a through-hole TH1. The light blocking film US1 overlaps the entirety of the semiconductor film S1 in a plan view, and thus light toward the semiconductor film S1 from the backlight is reflected by the light blocking film US1.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Endo with the teachings of Ochiai, because this will provide device wherein the light blocking film is disposed to prevent light from the backlight from entering the semiconductor film, thus preventing leakage current 
Endo and Ochiai fails to explicitly teach the outer contour shape in a top view of the light shielding film is rounded; as claimed.
However, it would have been obvious to one skilled in the art and a matter of design choice to have semiconductor film formed with rounded contour shape and in view of the teaching of Ochiai, it would have been obvious to one skilled in the art to also have the light shielding film having an outer contour shape and also be rounded; in order to 

Regarding claim 2, Endo teaches a fingerprint sensor for a display device (Fig 1), having a plurality of photosensors arranged in a matrix (Fig 1; para [0043] The display panel 101 includes a plurality of pixels 107 arranged in matrix. A display element 108 and a photosensor 109 are arranged in each pixel 107.; Fig 7; Fig 8), each of the photosensors comprising: a semiconductor film for converting incident light into an electrical signal (para [0068] In that case, a semiconductor device is formed so that a photosensor is provided in a portion where an object to be detected touches or approaches (such a portion is also referred to as an input portion) and light of a light source is adjusted in a similar manner; thus, an image may be captured. para [0093] The photosensor 2003 is formed by stacking an n-type semiconductor layer 2010, an i-type semiconductor layer 2011, and a p-type semiconductor layer 2012 in that order. The n-type semiconductor layer 2010 contains an impurity element imparting one conductivity type (e.g., phosphorus). The i-type semiconductor layer 2011 is an intrinsic semiconductor. The p-type semiconductor layer 2012 contains an impurity element imparting one conductivity type (e.g. boron). Para [0117] A semiconductor film 3004 included in the photosensor 3001 has a region having p-type conductivity (p-type layer), a region having i-type conductivity (i-type layer), and a region having n-type conductivity (n-type layer)); and a light shielding film (3005; Fig 8) disposed on a lower layer side than the semiconductor film and for blocking incidence of light to the para [0120] Further, as in Embodiment 4, a backlight is provided on the substrate 2000 side and light is emitted from the backlight in a direction indicated by the arrow 2036. para [0121] When a light-blocking film 3005 is formed below the photosensor 3001, light from the substrate 2000 side can be blocked and accuracy of capturing an image can be improved.).

Endo fails to teach wherein the light shielding film has four corner portions in outer contour shape in a top view, each of the four corner portions has a radius of curvature that exceeds a radius of curvature that may occur at corner portions of the light shielding film due to a forming process including a photolithography process; as claimed.

Ochiai teaches a display device comprising a semiconductor film (S1; Fig 4) and a light shielding film (para [0039] the light blocking film US1; Fig 4) disposed on a lower layer side than the semiconductor film and for blocking incidence of light to the semiconductor film from the lower layer side (para [0039] The light blocking film US1 overlaps the entirety of the semiconductor film S1 in a plan view, and thus light toward the semiconductor film S1 from the backlight is reflected by the light blocking film US1.), wherein the light shielding film has four corner portions in outer contour shape in a top view (Fig 4; para [0039] In a plan view, the light blocking film US1 has a rectangular part which is a little larger than a rectangular semiconductor film S1 described later, and a connection part which extends from the rectangular part to a lower layer of a through-hole TH1. The light blocking film US1 overlaps the entirety of the semiconductor film S1 in a plan view, and thus light toward the semiconductor film S1 from the backlight is reflected by the light blocking film US1.).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Endo with the teachings of Ochiai, because this will provide device wherein the light blocking film is disposed to prevent light from the backlight from entering the semiconductor film, thus preventing leakage current 
Endo and Ochiai fails to explicitly teach each of the four corner portions has a radius of curvature that exceeds a radius of curvature that may occur at corner portions of the light shielding film due to a forming process including a photolithography process; as claimed.
Regarding, the claimed forming the light shielding film due to a forming process including a photolithography process; Examiner takes official notice, it is a well know process in the art for forming light shielding film into a desired shape (Evidential support for such can be found in Uchida et al. (2017/0363894) – para [0067]).

Further however, it would have been obvious to one skilled in the art and a matter of design choice to have semiconductor film formed with rounded contour shape and in view of the teaching of Ochiai, it would have been obvious to one skilled in the art to also have the light shielding film wherein each of the four corner portions has a radius of curvature that exceeds a radius of curvature that may occur at corner portions of the 

Regarding claim 5, Endo teaches a fingerprint sensor for a display device (Fig 1), having a plurality of photosensors arranged in a matrix (Fig 1; para [0043] The display panel 101 includes a plurality of pixels 107 arranged in matrix. A display element 108 and a photosensor 109 are arranged in each pixel 107.; Fig 7; Fig 8), each of the photosensors comprising: a semiconductor film for converting incident light into an electrical signal (para [0068] In that case, a semiconductor device is formed so that a photosensor is provided in a portion where an object to be detected touches or approaches (such a portion is also referred to as an input portion) and light of a light source is adjusted in a similar manner; thus, an image may be captured. para [0093] The photosensor 2003 is formed by stacking an n-type semiconductor layer 2010, an i-type semiconductor layer 2011, and a p-type semiconductor layer 2012 in that order. The n-type semiconductor layer 2010 contains an impurity element imparting one conductivity type (e.g., phosphorus). The i-type semiconductor layer 2011 is an intrinsic semiconductor. The p-type semiconductor layer 2012 contains an impurity element imparting one conductivity type (e.g. boron). Para [0117] A semiconductor film 3004 included in the photosensor 3001 has a region having p-type conductivity (p-type layer), a region having i-type conductivity (i-type layer), and a region having n-type conductivity (n-type layer)); and a light shielding film (3005; Fig 8) disposed on a lower layer side than the semiconductor film and for blocking incidence of light to the para [0120] Further, as in Embodiment 4, a backlight is provided on the substrate 2000 side and light is emitted from the backlight in a direction indicated by the arrow 2036. para [0121] When a light-blocking film 3005 is formed below the photosensor 3001, light from the substrate 2000 side can be blocked and accuracy of capturing an image can be improved.).

Endo fails to teach wherein an outer contour shape of the light-shielding film in a top view is substantially entirely formed by curves; as claimed.
Ochiai teaches a display device comprising a semiconductor film (S1; Fig 4) and a light shielding film (para [0039] the light blocking film US1; Fig 4) disposed on a lower layer side than the semiconductor film and for blocking incidence of light to the semiconductor film from the lower layer side (para [0039] The light blocking film US1 overlaps the entirety of the semiconductor film S1 in a plan view, and thus light toward the semiconductor film S1 from the backlight is reflected by the light blocking film US1.), wherein an outer contour shape of the light-shielding film in a top view is substantially entirely formed by curves (Fig 4; para [0039] In a plan view, the light blocking film US1 has a rectangular part which is a little larger than a rectangular semiconductor film S1 described later, and a connection part which extends from the rectangular part to a lower layer of a through-hole TH1. The light blocking film US1 overlaps the entirety of the semiconductor film S1 in a plan view, and thus light toward the semiconductor film S1 from the backlight is reflected by the light blocking film US1.). (Note: claim as presented recites relative 
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Endo with the teachings of Ochiai, because this will provide device wherein the light blocking film is disposed to prevent light from the backlight from entering the semiconductor film, thus preventing leakage current 

Regarding claim 3, Endo and Ochiai teaches the fingerprint sensor as explained for claim 2 above.
Endo and Ochiai fails to teach wherein a radius of curvature of each of the corner portions is 2 µm or more; as claimed.
However, it would have been obvious to one skilled in the art and a matter of design choice to have semiconductor film formed with rounded contour shape having each corner portion with radius of 2 µm of greater and in view of the teaching of Ochiai, it would have been obvious to one skilled in the art to also have the light shielding film wherein a radius of curvature of each of the corner portions is 2 µm or more; in order to yield predictable results of light from the backlight does not enter the semiconductor film, thus resulting in improved functionality.

Regarding claim 4, Endo teaches the fingerprint sensor as explained for claim 1 above.
Endo fails to teach wherein the outer contour shape in a top view of the semiconductor film is rounded to correspond to the light shielding film; as claimed.
Fig 4).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Endo with the teachings of Ochiai, because this will provide device wherein the light blocking film is disposed to prevent light from the backlight from entering the semiconductor film, thus preventing leakage current 

Regarding claim 6, Endo teaches the fingerprint sensor as explained for claim 5 above.
Endo fails to teach wherein the outer contour shape in a top view of the semiconductor film is substantially entirely formed by curves to correspond to the outer contour shape of the light shielding film; as claimed.
Ochiai teaches the display device wherein the outer contour shape in a top view of the semiconductor film is substantially entirely formed by curves to correspond to the outer contour shape of the light shielding film (Fig 4. Para [0039] In a plan view, the light blocking film US1 has a rectangular part which is a little larger than a rectangular semiconductor film S1 described later, and a connection part which extends from the rectangular part to a lower layer of a through-hole TH1. The light blocking film US1 overlaps the entirety of the semiconductor film S1 in a plan view, and thus light toward the semiconductor film S1 from the backlight is reflected by the light blocking film US1.). (Note: claim as presented recites relative term “substantially” and under BRI, the features shown in Fig 4 of prior art is construed to be substantially entirely formed by curves).


Regarding claim 7, Endo teaches the fingerprint sensor as explained for claim 5 above.
Endo fails to teach wherein the light shielding film has a substantially circular outer contour shape in a top view; as claimed.
Ochiai teaches the display device wherein the light shielding film has a substantially circular outer contour shape in a top view (Fig 4. Para [0039] In a plan view, the light blocking film US1 has a rectangular part which is a little larger than a rectangular semiconductor film S1 described later, and a connection part which extends from the rectangular part to a lower layer of a through-hole TH1. The light blocking film US1 overlaps the entirety of the semiconductor film S1 in a plan view, and thus light toward the semiconductor film S1 from the backlight is reflected by the light blocking film US1.). (Note: claim as presented recites relative term “substantially” and under BRI, the features shown in Fig 4 of prior art is construed to be substantially circular).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Endo with the teachings of Ochiai, because this will provide device wherein the light blocking film is disposed to prevent 

Regarding claim 8, Endo teaches the fingerprint sensor as explained for claim 7 above.
Endo fails to teach wherein the outer contour shape of the semiconductor film in a top view is substantially concentric with the light shielding film; as claimed.
Ochiai teaches the display device wherein the outer contour shape of the semiconductor film in a top view is substantially concentric with the light shielding film (Fig 4. Para [0039] In a plan view, the light blocking film US1 has a rectangular part which is a little larger than a rectangular semiconductor film S1 described later, and a connection part which extends from the rectangular part to a lower layer of a through-hole TH1. The light blocking film US1 overlaps the entirety of the semiconductor film S1 in a plan view, and thus light toward the semiconductor film S1 from the backlight is reflected by the light blocking film US1.). (Note: claim as presented recites relative term “substantially” and under BRI, the features shown in Fig 4 of prior art is construed to be substantially concentric).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Endo with the teachings of Ochiai, because this will provide device wherein the light blocking film is disposed to prevent light from the backlight from entering the semiconductor film, thus preventing leakage current 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623